      Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


CHERYL D. McGEE, TINA McGEE,                                   PLAINTIFFS
LUCILLE McGEE and PRESTON McGEE, Sr.


VS.                       CIVIL ACTION NUMBER: 3:20-cv-00525-DCB-JCG


JUPITER ENTERTAINMENT HOLDINGS, et al.                         DEFENDANTS


                      MEMORANDUM OPINION AND ORDER

       This cause is before the Court on the Motion to Remand [ECF

No. 14] (the “Motion”) filed by Cheryl D. McGee, Tina McGee,

Lucille McGee and Preston McGee, Sr. (collectively,

“Plaintiffs”).     Having carefully considered the Motion and

supporting memorandum, the response in opposition and supporting

memorandum filed by Defendant Jupiter Entertainment Holdings,

LLC (“Jupiter”), the Plaintiffs’ rebuttal, other relevant

pleadings, and applicable law, and being fully advised in the

premises, the Court finds as follows:

       With the consent of one other defendant, 1 Jupiter removed

this action from the Circuit Court of the First Judicial



1Cable News Network, Inc. (“CNN”), which operates the named
defendant, Headline News Network, appeared specially for the
sole purpose of joining and consenting to Jupiter’s removal of
the action. See Consent [ECF No. 1-3].
                                      1
     Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 2 of 11



District of Hinds County, Mississippi, on the grounds of

diversity jurisdiction under 28 U.S.C. §§ 1332, 1441 and 1446.

[ECF No. 1] (“Notice of Removal”).        Defendants Jermaine Pulum

(“Pulum”) 2 and Robert Schuler Smith (“Smith”) did not consent to

the removal, but Jupiter argues that Pulum and Smith were

fraudulently joined to the lawsuit for the sole purpose of

defeating diversity jurisdiction; thus, their consent was not

necessary.    Notice of Removal, ¶¶ 10, 22, 25; Jupiter’s

Memorandum of Law in Opposition to Plaintiffs’ Motion to Remand

[ECF No. 34] (“Opposition Brief”) at 4-5.

      Plaintiffs oppose the removal and have moved this Court to

remand the case to the Hinds County Circuit Court on the grounds

that, because Smith is a Mississippi resident, complete

diversity of citizenship does not exist between the plaintiffs

and all defendants in this lawsuit.        Memorandum of Authorities

in Support of Motion to Remand [ECF No. 15] (“Remand Brief”) at

3.   In the absence of complete diversity, this Court lacks


2Plaintiffs note that they executed a proposed stipulation of
dismissal for Defendant Pulum because they learned that he was
not an employee of the City of Jackson at the time in question.
Motion at 2 & n.1; Remand Brief at 2 & n.1. According to
Plaintiffs, the stipulation was sent to Jupiter's counsel on
September 2, 2020. Id. As of the date of this Order, no such
stipulation of dismissal has been filed in this action.
However, because Plaintiffs concede that Pulum shall be
dismissed from this action (id.), which Jupiter acknowledges
(Opposition Brief at 4), the Court’s improper joinder analysis
(like the parties’ pleadings and legal memoranda) will focus on
whether Smith was improperly joined.
                                     2
   Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 3 of 11



subject matter jurisdiction, and the case must be remanded.

Id., see 28 U.S.C. § 1447(c).     Jupiter counters that Plaintiffs

cannot state a claim for relief against Smith, his joinder was

therefore improper, and Smith’s Mississippi citizenship cannot

be used to support remand to state court.       Response in

Opposition to Plaintiffs’ Motion to Remand [ECF No. 33]

(“Opposition”) ¶¶ 5-6.

     This matter arises from the defendants’ alleged use,

without permission, of plaintiff Cheryl D. McGee's image and

identity in a true crime entertainment video.       First Amended

Complaint [ECF No. 1-1, pp. 22-37] (“FAC”) ¶¶ 1-3.        The parties

agree that, at the time the FAC was filed in state court, all

plaintiffs other than Preston McGee, Sr., were resident citizens

of Mississippi.   FAC ¶ 4; Notice of Removal ¶ 20.       Plaintiff

Preston McGee, Sr., was a resident citizen of Washington, D.C.

at that time.   Id.   Regarding the citizenship of the defendants,

the parties do not dispute that Smith and Pulum were Mississippi

residents when the FAC was filed (FAC ¶ 3; Notice of Removal ¶

22), although Jupiter argues that their citizenship must be

ignored for the purposes of this Court’s removal analysis.

Notice of Removal ¶ 22.    Jupiter asserts, without challenge from

the Plaintiffs, that it is a Delaware limited liability company

with its principal place of business in Tennessee.        Notice of

Removal ¶ 21.   Jupiter further asserts that its two members are:

                                   3
   Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 4 of 11



(i) a corporation organized under the laws of England and Wales

with its principal place of business in the United Kingdom; and

(ii) a Tennessee limited liability company whose only member is

an individual citizen of Tennessee.      Id.   Jupiter also claims,

without challenge, that CNN is incorporated in Delaware and has

its principal place of business in Georgia.       Id.; see supra text

accompanying note 1 of this Memorandum Opinion and Order.

     A defendant may effect proper removal of a case from state

court to federal district court where the action is one over

which the federal district court has original jurisdiction.         See

28 U.S.C. § 1441(a).   “If at any time before final judgment it

appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.”       28 U.S.C. § 1447(c).

The removing party bears the burden of establishing that a state

court suit is properly removable to federal court.        E.g., Energy

Mgmt. Servs., LLC v. City of Alexandria, 739 F.3d 255, 257 (5th

Cir. 2014); Manguno v. Prudential Prop. & Cas. Ins., 276 F.3d

720, 723 (5th Cir. 2002); Hart v. Bayer Corp., 199 F.3d 239, 246

(5th Cir. 2000); see also Griffith v. Alcon Research Ltd., 712

F.App’x 406, 408 (5th Cir. 2017).      In improper joinder cases,

“the ‘burden of demonstrating improper joinder is a heavy one

and is placed on the party seeking removal.’” McDonal v. Abbott

Labs., 408 F.3d 177, 183 (5th Cir.2005)(quoting Griggs v. State

Farm Lloyds, 181 F.3d 694, 701 (5th Cir.1999)).        Doubts about

                                   4
    Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 5 of 11



the propriety of removal are to be resolved in favor of remand.

Manguno, 276 F.3d at 723; Acuna v. Brown & Root, Inc., 200 F.3d

335, 339 (5th Cir. 2000);    see also Gash v. Hartford Accident &

Indemnity Company, 491 F.3d 278, 281-282 (5th Cir. 2007)(“The

removal statute is ... to be strictly construed, and any doubt

about the propriety of removal must be resolved in favor of

remand.”).    “When considering a motion to remand, the district

court accepts as true all relevant allegations contained in the

complaint and construes all factual ambiguities in favor of the

plaintiff.”    Palermo v. Letourneau Tech., Inc., 542 F.Supp.2d

499, 506 (S.D. Miss. 2008)(citing Willy v. Coastal Corp., 855

F.2d 1160, 1163–64 (5th Cir. 1988)).       Any ambiguities in state

law are to be decided in favor of the party seeking remand.

Ross v. Citifinancial, Inc., 344 F.3d 458, 463 (5th Cir. 2003);

see also Delgado v. Shell Oil Co., 231 F.3d 165, 181 (5th

Cir.2000) (holding that fraudulent joinder was not proven in

light of various unresolved issues of Texas law); Carriere v.

Sears, Roebuck and Co., 893 F.2d 98, 100-101 (5th Cir. 1990)

(citing B., Inc. v. Miller Brewing Co., 663 F.2d 545, 551 (5th

Cir.1981)).    Because all ambiguities in state law must be

resolved in favor of the non-removing party, the court should

not make an “Erie guess” as to the viability of a disputed claim

in the context of an improper joinder determination.         Delgado,

231 F.3d at 181; Bradley v. Virginia College of Jackson, et al.,

                                    5
   Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 6 of 11



Nos. 3:07-cv-00258-266-DPJ-JCS, 2008 WL 104098, at *3 (S. D.

Miss. Jan. 7, 2008); Duhon v. Trustmark Bank, No. 1:06-cv-718-

LG, 2007 WL 627889, at *4 (S.D. Miss. Feb. 25, 2007) (“Applying

an Erie guess to Mississippi substantive law at this stage puts

the cart before the horse and is inconsistent with the notion

that all ambiguities in the controlling state law are resolved

in favor of the plaintiff.”).

     In order to carry its burden of proving improper joinder,

the removing party has two options: it must establish that (i)

there has been outright fraud in the pleading of jurisdictional

facts, or (ii) there is no reasonable basis for the district

court to predict that the plaintiff might be able to recover

against an in-state defendant.     Smallwood v. Ill. Cent. R.R.

Co., 385 F.3d 568, 573 (5th Cir. 2004)(en banc); Griggs, 181

F.3d at 699.   In this case, Jupiter is pursuing the second

option.

     “Since the purpose of the improper joinder inquiry is to

determine whether or not the in-state defendant was properly

joined, the focus of the inquiry must be on the joinder, not the

merits of the plaintiff’s case.”       Smallwood, 385 F.3d at 573.

In most cases, there is no improper joinder if a plaintiff can

survive a Rule 12(b)(6) challenge.      Id.   In the rare cases where

a plaintiff has “misstated or omitted discrete facts that would

determine the propriety of joinder . . . the district court may,
                                   6
   Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 7 of 11



in its discretion, pierce the pleadings and conduct a summary

inquiry.”    Id.   In sum, the court does not determine whether a

plaintiff will actually or even probably prevail on the merits

of a claim; rather, the court looks only for a possibility that

the plaintiff might do so.     B., Inc., 663 F.2d at 549-51; Duhon,

2007 WL 627889, at *3.

       Jupiter has analyzed in detail the elements of each claim

that Plaintiffs have alleged against Smith.       Starting with

Plaintiffs’ claims under the Mississippi Tort Claims Act

(“MTCA”), Jupiter argues that Plaintiffs failed to satisfy the

statutory pre-suit notice requirement, which Plaintiffs dispute

with written proof of pre-suit notice.      [ECF Nos. 37-1 & 37-2].

In reliance on Arthur v. Tunica Cty., 31 So.3d 653, 655 (Miss.

Ct. App. 2010), Jupiter claims that a plaintiff’s failure to

include in its pleadings the fact of compliance with the MTCA

notice requirements is grounds for dismissal.       Opposition Brief

at 10.    The Court is not persuaded by Jupiter's interpretation

of the holding in Arthur, and will accept as true, as it must,

Plaintiffs’ allegations regarding satisfaction of the MTCA’s

pre-suit notice requirement.     E.g., Palermo, 542 F.Supp.2d at

506.

       Jupiter next argues that Plaintiffs’ claims against Smith

for defamation, slander and invasion of privacy are barred under


                                   7
      Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 8 of 11



the MTCA because the state is immune from such claims.

Opposition Brief at 10; see Miss. Code Ann. § 11-46-5. 3           Smith

was District Attorney of Hinds County, Mississippi, during the

relevant period, and Plaintiffs have sued him in his official

capacity.     FAC ¶ 5.   Jupiter cites a Mississippi Court of

Appeals decision, Mark v. City of Hattiesburg, 2019 WL 125656

(Miss. App. May 14, 2019), as support for Jupiter’s assertion

that claims of slander and invasion of privacy are not




3 Section 11-46-5 of the Mississippi Code provides in pertinent
part:

§ 11-46-5. Waiver of immunity

(1) Notwithstanding the immunity granted in Section 11-46-3, or
the provisions of any other law to the contrary, the immunity of
the state and its political subdivisions from claims for money
damages arising out of the torts of such governmental entities
and the torts of their employees while acting within the course
and scope of their employment is hereby waived from and after
July 1, 1993, as to the state, and from and after October 1,
1993, as to political subdivisions; provided, however, immunity
of a governmental entity in any such case shall be waived only
to the extent of the maximum amount of liability provided for in
Section 11-46-15.

(2) For the purposes of this chapter an employee shall not be
considered as acting within the course and scope of his
employment and a governmental entity shall not be liable or be
considered to have waived immunity for any conduct of its
employee if the employee's conduct constituted fraud, malice,
libel, slander, defamation or any criminal offense other than
traffic violations.

...

Miss. Code. Ann. § 11-46-5 (West).


                                      8
   Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 9 of 11



actionable against a Mississippi government employee in his

official capacity because the state has sovereign immunity.

Opposition Brief at 10-11.    However, as Plaintiffs point out

(Remand Brief at 8; Plaintiffs’ Rebuttal [ECF No. 37]

(“Rebuttal”) at 4), the Mississippi Supreme Court granted

certiorari in Mark and strictly limited its holding to an

invasion-of-privacy claim against a city councilman in his

individual capacity.   Mark v. City of Hattiesburg, 289 So.3d

294, 296-98(Miss. 2020) (“ ... the question before us on writ of

certiorari is not whether the city may be liable for Bradley's

actions. Instead, the question is whether the mayor and other

city council members may be individually liable for Bradley's

actions.”)(emphasis in the original).      Because of the way the

plaintiff in Mark pled her case against the city employees

individually, the Mississippi Supreme Court did not address an

invasion-of-privacy claim against a government employee in his

official capacity.   Considering the ambiguity left by the

Mississippi Supreme Court’s limited holding in Mark, the

Plaintiffs deliberately pled their invasion-of-privacy claim

against Smith in his official capacity.      Rebuttal at 4.

     Jupiter does not address the Mississippi Supreme Court’s

decision in Mark and cites to no other Mississippi Supreme Court

case that interprets the MTCA to prohibit an invasion-of-privacy

claim against a government employee in his official capacity.
                                   9
   Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 10 of 11



Under our precedent, this is not the time for an Erie guess, and

the Court must resolve this ambiguity in Plaintiffs’ favor.

Delgado, 231 F.3d at 181; Bradley, 2008 WL 104098, at *3; Duhon,

2007 WL 627889, at *4.

     Jupiter’s remaining attacks on Plaintiffs’ invasion-of-

privacy claim against Smith, and on Plaintiffs’ other claims,

focus primarily on the paucity of factual allegations in the FAC

to support the theories and elements of those claims under

Mississippi law.    Opposition Brief at 11-21.      Because the Court

is obliged to take into account the status of discovery at this

point in the litigation (which is none) and what opportunity the

Plaintiffs have had to develop their claims against Smith, McKee

v. Kansas City S. Ry. Co., 358 F.3d 329, 334 (5th Cir. 2004),

the Court is unable to conclude that there is no “possibility of

recovery against Smith on any claim” as Jupiter urges.

Opposition Brief at 9.    Therefore, having fully considered all

arguments presented in the parties’ submissions, the Court finds

that the Plaintiffs’ Motion to Remand should be and is hereby

granted.

     Accordingly,

     IT IS HEREBY ORDERED that the Plaintiff’s Motion to Remand

[ECF No. 14] is GRANTED;

     IT IS FURTHER ORDERED that an Order of Remand, remanding this


                                   10
   Case 3:20-cv-00525-DCB-JCG Document 38 Filed 11/17/20 Page 11 of 11



action to the Circuit Court of the First Judicial District of Hinds

County, Mississippi shall be entered of even date herewith.

     SO ORDERED, this the 17th day of November, 2020.



                                         /s/ David Bramlette_________
                                         UNITED STATES DISTRICT JUDGE




                                   11
